Citation Nr: 9934557	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to rating in excess of 10 percent for service-
connected migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1993 to November 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 RO decision 
which granted service connection for migraine headaches, and 
assigned a noncompensable evaluation.  The veteran appealed 
for a higher rating.  A personal hearing was held at the RO 
in November 1998.  In December 1998, the RO increased the 
evaluation for service-connected migraine headaches to 10 
percent.  The veteran has not indicated he is satisfied with 
this rating.  Thus, the claim is still before the Board.  AB 
v. Brown, 6 Vet.App. 35 (1993).  


FINDING OF FACT

The veteran's service-connected migraine headaches are 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for migraine headaches 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.124a, Code 8100 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1993 to November 
1996.  A review of his service medical records reveals that 
in August 1996 he was seen complaining of a severe headache.  
The diagnostic assessment was vascular type headache, maybe 
secondary to Procardia.  Later in August 1996, the veteran 
was seen for follow-up.  It was noted that he discontinued 
Procardia after suffering severe headaches.  The veteran 
indicated that he continued to have headaches, three times 
per week.  He had no nausea, aura or neurological changes.  
He stated that his headaches were not relieved by over-the-
counter analgesics.  The diagnostic assessment, in pertinent 
part, was headaches.  A physical examination board held in 
September 1996 determined that the veteran was unfit for duty 
due to hypertension, gastroesophageal reflux disease, and 
exercise-induced asthma.  An October 1996 service medical 
record notes a history of migraine.

On VA examination in March 1997, the veteran reported that 
his migraine headaches occurred four or five times per week.  
He stated that anti-migraine medications were prescribed.  
Pertinent physical findings were normal.  The diagnosis was 
migraine.  

In an August 1997 decision, the RO granted, in pertinent 
part, service connection for migraine headaches, with a 
noncompensable evaluation.  

The veteran submitted a notice of disagreement in September 
1997 in which he indicated that he had severe migraine 
headaches which occurred 3-4 times per week.  

A November 1997 VA treatment note reveals that the veteran 
had a history of migraine headaches since service.  He 
indicated that his headaches occurred 2-3 times per week.  
The diagnostic assessment was migraine.  

A VA treatment record dated in June 1998 shows that the 
veteran continued to complain of headaches which occurred 
less often but with greater severity.  He indicated that he 
took ibuprofen and Imitrex for relief.  The diagnostic 
assessment was migraine headaches.  

In his August 1998 substantive appeal, the veteran maintained 
that his service-connected migraine headache condition should 
be rated 30 percent disabling.  He indicated that migraine 
headaches occurred at least 1-2 times per week.  The veteran 
related that he took medication on a daily basis to control 
his headaches and allow him to continue his employment.  He 
said that without daily treatment, it would be difficult for 
him to function at work.  

A September 1998 VA treatment record notes that the veteran's 
headaches started in 1995 and had since improved.  The 
veteran indicated that he had a pressure-type headache with 
pain across the forehead occurring two times a week.  He also 
had a pulsing-type headache with unilateral pain, occurring 
once or twice per month.  The veteran indicated that the 
pulsing-type headache was preceded by the pressure-type 
headache.  He related that he had photosensitivity and nausea 
with both types of headaches.  Neurological examination was 
within normal limits.  The diagnostic impression was tension 
headaches and tension-induced migraines.  

During the November 1998 RO hearing, the veteran testified 
that he had severe headaches, with photosensitivity, 2-3 
times per month.  The veteran related that he never called in 
sick or left work early due to headaches and worked through 
the discomfort because he could not afford to leave when he 
had a headache.  He reported that when he had a headache at 
home, he took medication and tried to lie down until the pain 
subsided.  The veteran's wife maintained that her husband's 
headaches may have occurred with more frequency than he 
indicated.  The veteran stated that his headaches never 
required emergency room treatment.  He noted that some of his 
migraines lasted an hour and a half while others lasted over 
the next day.  He said that there was no pattern to the 
length of his headaches.  

In a December 1998 decision, the RO increased the evaluation 
for the veteran's service-connected migraine headaches to 10 
percent disabling.  

II.  Analysis

The veteran's claim for a rating higher than 10 percent for a 
migraine headaches is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Migraine, with characteristic prostrating attacks averaging 1 
in 2 months over the last several months, is rated 10 
percent.  Migraine, with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, is rated 30 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

Service medical records show that the veteran was treated for 
headaches during 1996.  The post-service evidence, including 
VA examination and treatment reports from 1997-1998 and 
testimony at a 1998 RO hearing, shows the veteran has 
complaints of frequent headaches which vary in frequency and 
intensity, although few of the headaches are actually 
prostrating.  Regular medication has been required to control 
migraine headaches.

In the judgment of the Board, the evidence shows migraine 
headaches of a frequency and severity which approximate 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  Such supports a 
30 percent rating for the veteran's service-connected 
migraine headaches, under Code 8100.  The Board has applied 
the benefit-of-the-doubt rule in making this decision.  38 
U.S.C.A. § 5107(b).  

The evidence clearly does not support an even higher rating 
of 50 percent for the service-connected migraine headaches.  
The veteran is able to maintain steady employment, and there 
is no evidence that his service-connected migraine headaches 
result in very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability (the 50 
percent criteria under Code 8100).  

For these reasons, a higher rating of 30 percent but no 
greater is warranted for service-connected migraine 
headaches.


ORDER

A higher rating, to 30 percent, for migraine headaches is 
granted.  




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

